Citation Nr: 1214185	
Decision Date: 04/18/12    Archive Date: 04/27/12

DOCKET NO.  07-31 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an increased rating for residuals of a fracture of the distal right humerus, status-post open reduction and internal fixation (ORIF), currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1977 to August 1994 and from August 2001 to September 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Salt Lake City, Utah, Department of Veterans Affairs (VA) Regional Office (RO).  The claims file was subsequently transferred to the Denver, Colorado RO upon the Veteran's relocation.

In December 2009, the Veteran was contacted for hearing clarification.  He stated that he wanted a videoconference hearing at the Denver RO.  Subsequently, in January 2010, the Board remanded the claim for a Videoconference hearing.  In May 2011, a report of contact shows that the Veteran was notified of the date and time of the scheduled hearing.  The Veteran failed to appear for the scheduled hearing and he has not provided an explanation for his absence or requested that such hearing be rescheduled.  As such, his request for such hearing is considered to be withdrawn.  See 38 C.F.R. § 20.704.  

This claim was also previously remanded by the Board in September 2010 to afford the Veteran a current VA examination for the disability on appeal.  That case is now before the Board for further appellate consideration.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished. 

2.  The Veteran is right hand dominant.

3.  Throughout the appeal, the Veteran's residuals of a fracture of the distal right humerus, status-post ORIF, have been manifested by intermittent pain, especially with cold or wet weather, and slight limitation of motion of the right major forearm with motion to 120 degrees of flexion at worst and to 70 degrees of pronation at worst without additional limitation of motion on repetitive motion or additional functional limitation due to factors such as pain, weakness, fatigability, and incoordination.  


CONCLUSION OF LAW

The criteria for a disability rating higher than 10 percent for residuals of a fracture of the distal right humerus, status-post ORIF, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5206, 5207, 5208, 5209 and 5213 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

In this case, it appears that VCAA notice was provided in a May 2006 letter, issued prior to the decision on appeal.  While a copy of this letter is not of record, e-mail correspondence dated in April 2006 indicates that the Veteran was scheduled for a retirement briefing on May 1, 2006 while still on active duty.  In May 2006, the Veteran submitted an acknowledgement that he received notice about what evidence or information VA needed to substantiate his claim.  He also acknowledged that he was notified of what information and evidence must be submitted by him and what information and evidence will be obtained by VA.  In addition, a June 2008 letter explained how VA determines disability ratings and effective dates and the types of evidence which impacts such determination.  The June 2008 letter advised the Veteran to submit evidence showing that his condition had worsened, to include records from medical providers, statements from others who could describe their observations of his disability level, and his own statements describing the symptoms, frequency, severity and additional disablement caused by his disability.  The letter informed the Veteran of the necessity of providing medical or lay evidence demonstrating the level of disability and the effect that the symptoms have on his employment, provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to increased compensation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increase need not be veteran specific).  The claim was last readjudicated in December 2011.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records for both periods of active service, a June 2006 VA examination and report, and lay statements of the Veteran.  As stated, the Veteran was afforded a VA examination in June 2006.  In addition, an additional VA examination was requested by the Board in September 2010 for an evaluation of the current severity of the disability on appeal.  However, review of the record shows that when the Veteran was contacted by his local Compensation and Pension office to schedule the requested examination, the Veteran's phone number was disconnected.  In October 2010, the Compensation and Pension office mailed the Veteran a letter to his last known address of record requesting that he contact that office to schedule a VA examination in accordance with the September 2010 remand.  The October 2010 letter was not returned as undeliverable and the Veteran did not respond.  To date, the Veteran has not provided good cause for his failure to respond to the aforementioned correspondence, nor has he requested that a VA examination be rescheduled.  In light of the foregoing, the Board finds that the June 2006 examination is adequate to allow proper adjudication of the issue on appeal.  The Board acknowledges that the Veteran has complained of weakness in his right upper extremity due to the claimed disability on appeal which was not addressed by the June 2006 examiner.  However, the June 2006 examiner otherwise conducted a complete examination, recorded all findings considered relevant under the applicable law and regulations, and considered the full history of the disability on appeal.  Under these circumstances, including the Veteran's failure to respond to correspondence to schedule a current examination for the claimed disability on appeal, the Board finds that VA has complied with its duty to assist the Veteran and the claim will now be decided on the basis of the evidence of record.  In this regard, the Board notes that inquiry into the Virtual VA paperless claims processing system was productive of an August 2010 rating decision that indicated that the Veteran cancelled an unrelated VA Compensation and Pension examination "because he wished to have his claim stay within the VA system."  In light of the Veteran's apparent unwillingness to appear for a VA examination, the Board finds that an additional remand is not necessary to attempt to obtain a current evaluation of the claimed disability on appeal.  

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument and presenting for a VA examination.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity.  38 C.F.R. § 4.10 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2011); see also 38 C.F.R. § 4.45 (2011).

Historically, service connection was awarded for residuals of fracture of the distal right humerus status-post ORIF, by a December 1994 rating decision which assigned a 20 percent disability rating under Diagnostic Code 5209.  In August 2001, the Veteran was recalled to active duty service and the 20 percent disability rating was terminated.  The current appeal stems from a May 2006 claim for an increased disability rating following the assignment of a 10 percent disability rating upon the Veteran's discharge from active duty service.  The Veteran contends that residuals of a fracture of the distal right humerus, status-post ORIF, should be evaluated as 20 percent disabling because it has worsened since the initial assignment of a 20 percent disability rating and because it was evaluated as 20 percent disabling prior to his reactivation to active duty service in August 2001.

As noted above, the medical evidence of record establishes that the Veteran is right hand-dominant; therefore, his right arm is considered his major extremity.  Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  The injured hand, or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes.  38 C.F.R. § 4.69 (2011).

Diagnostic Codes 5205 through 5213 contemplate disabilities of the elbow and forearm.  As noted, such disability was initially evaluated as 20 percent disabling under diagnostic code 5209 which provides a 60 percent evaluation for flail joint of the major elbow.  A 20 percent evaluation is warranted for joint fracture of the major elbow with marked cubitus varus or cubitus valgus deformity or with ununited fracture of head of radius.  38 C.F.R. § 4.71a.  

However, as stated in the May 2009 Supplemental Statement of the Case, disability ratings assigned under Diagnostic Code 5209 are assigned on the basis of deformity which was not shown on x-ray examination in June 2006.  As such, it appears that the Veteran's residuals of a fracture of the distal right humerus, status-post ORIF, is currently evaluated on the basis of limitation of motion.  

Normal ranges of motion of the elbow and forearm are 0 degrees to 145 degrees in elbow flexion, 0 degrees to 80 degrees in forearm pronation and 0 degrees to 85 degrees in forearm supination.  38 C.F.R. § 4.71, Plate I.

Under Diagnostic Code 5206, flexion of the major forearm limited to 110 degrees is rated as noncompensably (0 percent) disabling; flexion limited to 100 degrees is rated 10 percent; flexion limited to 90 degrees is rated 20 percent; flexion limited to 70 degrees is rated 30 percent; flexion limited to 55 degrees is rated 40 percent; and flexion limited to 45 degrees is rated 50 percent.  38 C.F.R. § 4.71a. 

Diagnostic Code 5207 provides that extension of the major forearm limited to 45 degrees is rated 10 percent; extension limited to 60 degrees is also rated 10 percent; extension limited to 75 degrees is rated 20 percent; extension limited to 90 degrees is rated 30 percent; extension limited to 100 degrees is rated 40 percent; and extension limited to 110 degrees is rated 50 percent.  38 C.F.R. § 4.71a. 

Diagnostic Code 5208 provides that major forearm flexion limited to 100 degrees with forearm extension limited to 45 degrees is rated 20 percent.  38 C.F.R. § 4.71a. 

Diagnostic Code 5213 provides that supination of the major forearm limited to 30 degrees or less is rated 10 percent disabling.  Limitation of pronation of the major forearm with motion lost beyond the last quarter of arc, so the hand does not approach full pronation, is rated 20 percent disabling; limitation of pronation of the major forearm with motion lost beyond the middle of arc is rated 30 percent disabling.  Loss of supination or pronation of the major forearm due to bone fusion, with the hand fixed near the middle of the arc or moderate pronation, is rated 20 percent disabling; loss of supination or pronation of the major forearm due to bone fusion, with the hand fixed in full pronation, is rated 30 percent disabling; and loss of supination or pronation of the major forearm due to bone fusion, with the hand fixed in supination or hyperpronation, is rated 40 percent disabling.  38 C.F.R. § 4.71a (2011).

In this case, review of the Veteran's service treatment records for his second period of active service, dating from August 2001 to September 2006, reveal no orthopedic complaints, findings, or diagnosis pertaining to the right upper extremity.  A June 2006 Report of Medical Assessment for retirement showed that the Veteran's overall health reportedly remained the same since his last medical assessment.  He denied having any conditions which limited his ability to work in his primary military occupational specialty.  There was no indication that the Veteran was taking any medication or that he was receiving any other treatment for ORIF of his distal right humerus.  

In June 2006, prior to the Veteran's separation from active duty service, the Veteran underwent a VA Compensation and Pension examination.  Complaints pertaining to his ORIF of the distal right humerus included intermittent pain, especially with cold and wet weather.  Use of medication or assistive devices for treatment were denied.  The Veteran denied any resulting effects on his occupational functioning because he reportedly worked an administrative job and no longer flew airplanes.  Objective examination of the right forearm and elbow revealed flexion to 120 degrees, supination to 85 degrees and pronation to 70 degrees.  Examination of the right wrist revealed full and unlimited range of motion throughout.  There was no additional limitation of motion or joint function following repetition or due to pain, fatigue, weakness, lack or endurance or incoordination.  X-ray of the right humerus revealed a healed fracture of the distal humerus with a fixation device.  While there was evidence of demineralization of the distal humeral portion adjacent to the fracture, possibly secondary to disuse, there was no mention or other evidence of degenerative changes.  The diagnostic assessment was a previous open comminuted distal humerus fracture on the right with ORIF, now with slight limitations in range of motion.  

In March 2007, the Veteran's Notice of Disagreement indicated that since the time of the initial fracture of his right distal humerus in 1982, strength and range of motion of his right arm had decreased.  Therefore, he was unsure how he could be rated a lesser amount than the initially awarded 20 percent evaluation in 1994.  He stated that he had to physically work his right arm upon waking every morning to get it to work more normally.  He stated that the associated pain and limited functionality, described as an inability to throw a ball to his son and limitations on lifting and has exercise, remained present.  He stated that he reentered active duty service around September 11, 2001 at the request of the Air Force due to a shortage of troops with his military occupational specialty and experience.  He stated that it is his belief that he is now being penalized economically for his decision to reenter active duty service.  

Regarding the contention that the rating was unfairly reduced following a period of active service, the Board notes that under 38 C.F.R. § 3.654, disability compensation is discontinued if a Veteran goes on active duty.  Compensation may be resumed upon separation from service, however, "Compensation will be authorized based on the degree of disability at the time the award is resumed.  Disability will be evaluated based on all facts, including records from the service department relating to the most recent period of active service."  In light of this, the Board finds that the provisions pertaining to reduction of disability ratings such as 38 C.F.R. § 3.105(e) and 3.344 are not applicable in a case where an award of compensation is resuming following active service.  

In October 2007, the Veteran's VA Form 9 indicated that he could not throw anything or lift anything of substance with his right arm.   

Having carefully considered the Veteran's contentions in light of the evidence recorded and the applicable law, the Board finds that the Veteran's residuals of a fracture of the right distal humerus, status-post ORIF, are properly evaluated as 10 percent disabling and have not more nearly approximated the criteria for the assignment of the next-higher 20 percent rating at any time during the claim.  

The objective findings noted above do not justify assignment of the next-higher 20 percent rating under Diagnostic Codes 5206 and 5207.  Such a rating would require limitation of flexion of the right major forearm to 90 degrees or limitation of extension of the right major forearm to 75 degrees.  Such limitation was not noted on the June 2006 VA examination report or on any treatment record.  

Similarly, the objective findings noted above do not justify assignment of the next-higher 20 percent rating under Diagnostic Code 5208.  Such a rating would require limitation of flexion of the right major forearm to 100 degrees and limitation of extension of the right major forearm limited to 45 degrees.  Indeed, such limitations were not noted on the June 2006 VA examination report or on any treatment record.

Finally, the objective findings noted above do not justify the assignment of the next-higher 20 percent rating under Diagnostic Code 5213.  Such a rating would require limitation of pronation of the major forearm with motion lost beyond the last quarter of arc so the hand does not approach full pronation or loss of supination or pronation of the major forearm due to bone fusion, with the hand fixed near the middle of the arc or moderate pronation.  

Indeed, at the June 2006 examination, supination remained unlimited at 85 degrees and pronation was limited to 70 degrees at worst out of a normal 80 degrees.  As such, the objective findings on examination have not shown that the right major hand is fixed near the middle of the arc or moderate pronation, or that motion has been lost beyond the last quarter of arc with the right hand not approaching full pronation.  

In evaluating musculoskeletal disabilities, the Board must also consider additional functional limitation due to factors such as pain, weakness, fatigability, and incoordination. See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  In this regard, the Board acknowledges the veteran's complaints of pain raised upon VA examination and complaints of pain and weakness reported in his lay statements of record.  However, even when considering the complaints and findings of pain and limited motion as discussed above, the Board finds that the Veteran's disability picture still does not most nearly approximate the criteria for the next-higher 20 percent evaluation under Diagnostic Codes 5206, 5207, 5208, 5209 and 5213. 

Moreover, the Board finds that the Veteran is not entitled to an rating in excess of 10 percent for residuals of a fracture of the distal right humerus, status-post ORIF, under Diagnostic Codes 5205, 5210, 5211 or 5212, because the objective medical evidence does not show ankylosis of the elbow, nonunion of the radius and ulna with flail false joint, impairment of the ulna or impairment of the radius.  

In reaching the above conclusion, the Board has not overlooked the Veteran's statements with regard to the severity of his residuals of a fracture of the right distal humerus, status-post ORIF.  In this regard, the Veteran is competent to report on factual matters of which he had firsthand knowledge; and as the Board finds that the Veteran's reports have been credible, his reports with respect to his symptomatology have been considered.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

The Board notes that with respect to the Rating Schedule, where the criteria set forth require medical expertise, which the Veteran has not been shown to have, the Board has accorded greater probative weight to medical findings provided by medical experts during the Veteran's examination.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) ("[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . the credibility and weight to be attached to these opinions [are] within the province of the adjudicator.").  Accordingly, the Board finds that the preponderance of the evidence is against the claim for an evaluation in excess of that assigned for residuals of a fracture of the distal right humerus, status-post ORIF.  

The Board has also considered whether the Veteran's service-connected residuals of a fracture of the right distal humerus, status-post ORIF, presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that a referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case, there are no exceptional or unusual factors with regard to the claimed disability.  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, appropriate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted with respect to the claimed residuals of a fracture of the distal right humerus, status-post ORIF. 

The Board has also considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against finding that the Veteran's residuals of a fracture of the distal right humerus, status-post ORIF, warrants a rating higher than 10 percent evaluation currently assigned, entitlement to a rating in excess of 10 percent for the claimed disability is denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). 





ORDER

An increased rating for residuals of a fracture of the distal right humerus, status-post ORIF, is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


